DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Saleh Kaihani on 11 January 2022.

The application has been amended as follows: 
CLAIMS:
1. (Currently Amended) A computer-implemented method for computer vision based positioning for Augmented Reality (AR) navigation, the method comprising:
receiving a live camera image of a scene, the live camera image captured by a device;
obtaining navigation instructions from a navigation system;
generating a route overlay from the navigation instructions;
feature matching a plurality of features in successive frames of the live camera image using a machine learning model;
generating a 3D model of a local environment around the device based on a position of the device as determined by the feature matching, wherein the 3D model comprises a ground plane corresponding to and parallel to ground in the local environment of the device;
determining a position of the route overlay in the 3D model based on location data from the navigation system and the 3D model;  
generating a visual display of the route overlay in the determined position of the route overlay in the 3D model;
transforming the shape and size of the visual display of the route overlay such that the transformed visual display appears textured on a surface of the 3D model of the local environment, wherein the transformation further comprises projecting the visual display of the route overlay onto the ground plane in the 3D model and perspective foreshortening of the visual display of the route overlay relative to position of the device; and
displaying the scene with an augmented reality overlay comprising the transformed visual display of the route overlay appearing textured on a surface of the scene, wherein the displaying comprises drawing the transformed visual display on top of the live camera image of the scene at corresponding X and Y coordinates of a screen of the device, based on location of the transformed visual display in the 3D model.

11. (Currently Amended) A non-transitory computer-readable medium containing instructions for computer vision based positioning for Augmented Reality (AR) navigation, the method comprising:
instructions for receiving a live camera image of a scene, the live camera image captured by a device;
instructions for obtaining navigation instructions from a navigation system;
instructions for generating a route overlay from the navigation instructions;
instructions for feature matching a plurality of features in successive frames of the live camera image using a machine learning model;
instructions for generating a 3D model of a local environment around the device based on a position of the device as determined by the feature matching, wherein the 3D model comprises a ground plane corresponding to and parallel to ground in the local environment of the device;
determining a position of the route overlay in the 3D model based on location data from the navigation system and the 3D model;  
instructions for generating a visual display of the route overlay in the determined position of the route overlay in the 3D model;
instructions for transforming the shape and size of the visual display of the route overlay such that the transformed visual display appears textured on a surface of the 3D model of the local environment, wherein the transformation further comprises projecting the visual display of the route overlay onto the ground plane in the 3D model and perspective foreshortening of the visual display of the route overlay relative to position of the device; and
	instructions for displaying the scene with an augmented reality overlay comprising the transformed visual display of the route overlay appearing textured on a surface of the scene, wherein the displaying comprises drawing the transformed visual display on top of the live camera image of the scene at corresponding X and Y coordinates of a screen of the device, based on location of the transformed visual display in the 3D model.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest PREAMBLE + wherein the displaying comprises drawing the transformed visual display on top of the live camera image of the scene at corresponding X and Y coordinates of a screen of the device, based on location of the transformed visual display in the 3D model, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in independent claim 11).  It is noted that the closest prior art, Jung et al. (US Pub. 2018/0209802), hereinafter Jung, shows TAUGHTLIMITATIONS.  However, Jung fails to disclose or suggest feature matching a plurality of features in successive frames of the live camera image using a machine learning model; generating a 3D model of a local environment around the device based on a position of the device as determined by the feature matching, wherein the 3D model comprises a ground plane corresponding to and parallel to ground in the local environment of the device; transforming the shape and size of the visual display of the route overlay such that the transformed visual display appears textured on a surface of the 3D model of the local environment, wherein the displaying comprises drawing the transformed visual display on top of the live camera image of the scene at corresponding X and Y coordinates of a screen of the device, based on location of the transformed visual display in the 3D model.
The remaining claims depend from one of independent claims 1 or 11, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613